Exhibit 10.1

16 June 2014

Serge Dupuis

3630 Thurloe Drive

Rockledge, Florida 32955

Dear Serge:

We are pleased to invite you to join our Leadership Team and to offer you the
full-time position of Chief Financial Officer and Treasurer of Breeze-Eastern
Corporation (the “Company”) in accordance with the following terms:

 

Position:

   Chief Financial Officer and Treasurer, effective date of June 16, 2014 (your
“Company Hire Date”). In this capacity, you shall devote your best efforts and
your full business time and attention to the performance of the services
customarily incident to such office and position and to such other services of a
senior executive nature as may be reasonably requested by the Chief Executive
Officer, other Officers, or the Board of Directors (the “Board”) of the Company,
which may include services for one or more subsidiaries or affiliates of the
Company. You shall report to the Chief Executive Officer of the Company. You
will not be a member of the Board of Directors but will be asked to attend most
meetings of the Board.

Salary:

   $275,000 per year, effective starting on your Company Hire Date. Your salary
will be paid biweekly. You will be eligible for periodic salary increases
subject to the Company’s policies on employee evaluation and compensation and
the approval of the Board.

Bonus:

   Also effective on your Company Hire Date you shall become eligible to receive
a one-time cash signing bonus of $75,000 which shall be paid to you less
applicable taxes and other withholdings, on the first pay period following your
Company Hire Date. If you leave before one year of continuous employment, you
are required to return the total amount of this bonus. You will also participate
as provided herein in the Breeze-Eastern Incentive Compensation Plan (“Annual
Plan”), as amended from time to time with a target award of 50% of your base
salary as of the end of the corresponding Fiscal Year. In accordance with the
Plan, all awards are paid out in a percentage of cash and restricted stock in
the Company.

Stock:

   You will be eligible to purchase two hundred thousand (200,000) shares of
Breeze-Eastern common stock, terms and details of which are outlined in Appendix
‘A’.

Severance:

   In the event you are terminated by the Company without cause at any time
after the first ninety (90) days of employment, you will receive severance pay
equal to six month’s annual salary in effect at the time of termination, but
exclusive of bonuses, and the continuation of employee benefits for the same
period.

Change of

Control:

   In the event of a change of control, which shall be defined as set out in the
Stock Option Agreement, and your termination or resignation for good reason, as
hereinafter defined, within 24 months of the change of control, you would
receive a cash payment equal to one year’s base pay and the average of your
bonuses for prior two years (or one year if you have not yet received two
bonuses). In addition, the vesting of all stock options and restricted shares
would accelerate upon a change in control. Payments received upon a change of
control and your termination or



--------------------------------------------------------------------------------

   resignation for good reason would be in lieu of any and all payments you
would receive upon severance. “Termination” shall mean a termination that is not
voluntary or is other than for cause and “resignation for good reason” shall
mean a resignation following a reduction in compensation, benefits or
responsibilities, reporting to anybody other than the CEO, or failure by the
Company to obtain an agreement from any successor or assignee legal entity to
assume and perform the obligations set out in this paragraph. 401(k):    As a
Company employee, you will be eligible to participate in the Breeze-Eastern
Retirement Savings Plan in accordance with the provisions of the plan. Health:
   You will be entitled to the normal benefits accorded the Company’s salaried
employees, which currently include major medical, hospitalization, vision,
dental and prescriptions and are eligible day one of employment. The specifics
of these benefits are subject to modification or termination at any time.
Vacation:    Four (4) weeks. You will also receive personal days and sick days
in accordance with Company policies and are eligible day one of employment.
Relocation:    The Company will, subject to the Company’s prior approval of
expenses, pay for relocation expenses for commission on sale of home, packing,
shipping household goods, and unpacking at your new residence. The Company will
also pay for two (2) house hunting trips as well as up to four months of storage
to accommodate move-in dates. The Company will also pay for four months of
temporary housing accommodations along with flights to and from Florida until
the final move not to exceed four months. The Company will “gross up” taxable
expenses upon reimbursement so that there is no out-of-pocket cost to you. If
you leave before one year of continuous employment, you are required to return
the total amount of relocation assistance provided. Other:    The Company’s
Employee Handbook contains illustrations of other benefits, such as tuition
reimbursement, etc., which are available to all Company employees.

The Company maintains an employment at will policy, and by acceptance of
employment with the Company you acknowledge and agree to such policy. The
Company reserves the right to amend or change any of its benefit programs at its
discretion. Terms of your employment, including the at-will policy, may not be
modified by any oral or implied agreement with any officer of the Company or by
a writing unless approved by the Board. As an officer of Breeze-Eastern
Corporation, you will be subject to certain SEC requirements and restrictions
upon your ability to buy and sell securities of the Company. You will be
considered a Section 16(b) employee, subject to SEC reporting of your holdings,
and changes thereto, of Company stock.

As a condition of your employment, you agree to become familiar with and comply
with the provisions of the Company’s policies and procedures and you agree to
sign and agree to comply with any non-disclosure of confidential
information/trade secret agreements and any patent and invention assignment
agreements specified in such policies and procedures. These policies may be, and
are, modified from time to time. It is your responsibility to maintain an up to
date knowledge of these policies and procedures.



--------------------------------------------------------------------------------

In recognition of the risks and obligations you will undertake in accepting a
position as an officer in the Company, Breeze-Eastern Corporation will enter
into an indemnification agreement with you relative to claims brought against
you in your capacity as an officer of the Company. This agreement will be
provided under separate cover. The Company maintains a Directors and Officers
Insurance policy as added protection.

If the above offer is acceptable to you, please sign both copies of this letter,
keep one copy for your files and return the other copy to me. If you have any
questions about any of the items noted above, please do not hesitate to call me.

We are very enthusiastic about having you join our team.

Very truly yours,

/s/ Brad Pedersen

Brad Pedersen

 

Agreed and Accepted /s/ Serge Dupuis Serge Dupuis



--------------------------------------------------------------------------------

APPENDIX A

BREEZE-EASTERN CORPORATION

INCENTIVE STOCK OPTION AGREEMENT

Agreement dated as of June 16, 2014 between Breeze-Eastern Corporation, a
Delaware corporation (the “Company”), and Serge Dupuis (“Optionee”), residing at
3630 Thurloe Drive, Rockledge, Florida 32955.

Whereas, pursuant to the 2012 Incentive Plan of the Company (the “Plan”), the
Incentive & Compensation Committee of the Board of Directors has authorized the
granting to Optionee of a stock option to purchase shares of common stock of the
Company upon the terms and conditions hereinafter stated. The option granted
herein is intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code. Terms not defined herein shall have the meanings
ascribed thereto under the Plan.

NOW THEREFORE, in consideration of the covenants herein set forth, the parties
agree as follows:

 

  1. Shares & Price. The Company grants to Optionee the right to purchase
(“Option”), upon and subject to the terms and conditions herein stated and the
terms and conditions of the Plan, all or any part of 200,000 shares of common
stock ($.01 par value) of the Company (the “Shares”), for cash at the price of
$12.78 per share (the “Exercise Price”), which represents the opening Fair
Market Value per share of the Company’s common stock as of the date first
written above, which shall be referred to herein as the “Grant Date.” Except for
stock splits and similar transactions, as set forth in Section 3 of the Plan and
Treasury Regulation Section 1.409A-1(b)(5)(v)(H), the Exercise Price never shall
be reduced such that it is less than the Fair Market Value per share of the
Company’s common stock as of the Grant Date.

 

  2. Term of Option. This Option shall expire on June 16, 2024.

 

  3. Vesting. The Option shall vest as follows:

 

  (i) options to purchase twenty five thousand (25,000) Shares will vest
immediately upon the grant hereof;

 

  (ii) options to purchase twenty five thousand (25,000) will vest when the
average closing price of the Common Stock for the preceding thirty (30) days
(the “Trailing Price”) exceeds ten dollars and seventy-five cents ($10.75);

 

  (iii) at any time after the first anniversary of the Options Issue Date,
(A) options to purchase twenty five thousand(25,000) Shares will vest when the
Trailing Price exceeds eleven dollars and seventy-five cents ($11.75), and
(B) options to purchase twenty five thousand(25,000) Shares will vest when the
Trailing Price exceeds twelve dollars and seventy-five cents ($12.75);

 

  (iv) at any time after the second anniversary of the Option Issue Date,
(A) options to purchase twenty five thousand (25,000) Shares will vest when the
Trailing Price exceeds thirteen dollars and seventy-five cents ($13.75), and
(B) options to purchase twenty five thousand (25,000) Shares will vest when the
Trailing Price exceeds fourteen dollars and seventy-five cents ($14.75); and



--------------------------------------------------------------------------------

  (v) at any time after the third anniversary of the Option Issue Date,
(A) options to purchase twenty five thousand (25,000) Shares will vest when the
Trailing Price exceeds fifteen dollars and seventy-five cents ($15.75), and
(B) options to purchase twenty five thousand (25,000) Shares will vest when the
Trailing Price exceeds sixteen dollars and seventy-five cents ($16.75).

 

  4. Exercise. This Option may only be exercised by delivery to the Company of
(i) a written notice of exercise, in form acceptable to the Company, stating the
number of Shares then being purchased hereunder, and (ii) a check or cash, in
the amount of the “Aggregate Exercise Price” (the number of Shares being
purchased multiplied by Exercise Price) of such Shares (or, at the discretion of
the Board of Directors, with previously acquired shares of common stock of
Company with a Fair Market Value, as of the date of exercise, equal to the
Aggregate Exercise Price. To the extent that the aggregate Fair Market Value of
stock with respect to which incentive stock options are exercisable for the
first time by the Optionee during any calendar year exceeds (under all plans of
the Employer) $100,000, such options shall be treated as options that are not
incentive stock options. The rule in the immediately preceding sentence shall be
applied by taking options into account in the order in which they were granted.

 

  5. Termination of Employment. If Optionee ceases to be employed by the Company
or any parent corporation (as defined in Section 424(e) of the Code) or
subsidiary corporation (as defined in Section 424(f) of the Code) thereof
(collectively, the “Employer”) for any reason other than his death, disability
or Retirement (as defined in Paragraph 7(a) below), Optionee shall have the
right, at any time within three (3) months after such termination of employment
and prior to the expiration of this Option pursuant to Paragraph 2 hereof, to
exercise this Option to the extent, but only to the extent, that this Option was
exercisable and had not previously been exercised at the date of such
termination of employment; provided, however, that all rights under this Option
shall expire in any event on the day specified in Paragraph 2 hereof or three
(3) months after Optionee terminates employment, whichever first occurs.

 

  6. Death of Optionee & No Assignment. The Option shall not be assignable or
transferable except by will or by the laws of descent and distribution and shall
be exercisable during his lifetime only by the Optionee. If Optionee shall
become disabled or die while in the employ of any entity comprising the
Employer, the Optionee or the person entitled to succeed to his rights hereunder
may exercise this Option until the first to occur of (i) the date one year from
the date of the Optionee’s disability or death, or (ii) the date such Option
expires pursuant to Paragraph 2 hereof to the extent that Optionee was entitled
to exercise this Option at the date of his disability or death. For purposes of
this Agreement, “disability” shall have the meaning ascribed thereto in
Section 22(e)(3) of the Code.

 

  7. Retirement.

(a) “Retirement” and “Retire(s)” are defined to mean that the Optionee ceases to
be employed by the Company for other than Cause after reaching sixty (60) years
of age and having not less than ten (10) Years of Service with any entity
comprising the Employer.

(b) Notwithstanding any other provision of this Agreement, if Optionee Retires,
then if this Option was granted to Optionee more than six (6) months prior to
Optionee’s Retirement, this Option shall be deemed to be fully vested and
immediately exercisable at the date of Retirement.



--------------------------------------------------------------------------------

(c) Optionee, or any person entitled to succeed to his rights hereunder, shall
have the right, at any time within three (3) months after Retirement and prior
to the expiration of this Option, to exercise this Option to the extent, but
only to the extent, that this Option was exercisable and had not previously been
exercised at the date of Retirement (after giving effect to the provisions of
Paragraph 7(b) above).

(d) Provided, however, that all rights under this option shall expire in any
event on the day specified herein as the date of Option expiration or three
(3) months after the date of Optionee’s Retirement, whichever first occurs.

 

  8. Employment of Optionee. In consideration of the granting of this Option by
the Company, the Optionee agrees to render faithful and efficient services to
the Employer, with such duties and responsibilities as the Employer shall from
time to time prescribe, for a period of at least one year from the date this
Option is granted or until Optionee Retires as defined in Paragraph 7(a) above,
whichever first occurs. Nothing in this Agreement or in the Plan shall confer
upon the Optionee any right to continue in the employ of the Employer thereof or
shall interfere with or restrict in any way the rights of the Employer, which
are hereby expressly reserved, to discharge the Optionee at any time for any
reason whatsoever, with or without good Cause.

 

  9. No Rights as Stockholder. Optionee shall have no rights as a stockholder
with respect to the Shares covered by the Option until the date of the issuance
of stock certificates to him. No adjustment will be made for dividends or other
rights for which the record date is prior to the date such stock certificates
are issued pursuant to the exercise of the Option granted hereunder.

 

  10. Modification and Termination. The rights of Optionee are subject to
modification and termination in certain events as provided in the Plan.

 

  11. Shares Purchased for Investment. Optionee represents and agrees that if he
exercises this Option in whole or in part, he shall acquire the shares upon such
exercise for the purpose of investment and not with a view to their resale or
distribution. The Company reserves the right to include a legend on each
certificate representing shares subject to this Option, stating in effect that
such shares have not been registered under the Securities Act of 1933, as
amended.

 

  12. This Agreement Subject to Plan. This Agreement is made pursuant to all of
the provisions of the Plan, and is intended, and shall be interpreted in a
manner, to comply therewith. Any provision hereof inconsistent with the Plan
shall be superseded and governed by the Plan.

 

  13. Gender. Unless the context otherwise requires, the masculine gender
includes the feminine.

 

  14. Notices. Any notices or other communication required or permitted
hereunder shall be sufficiently given if delivered personally or sent by
registered or certified mail, postage prepaid, to the Company at its corporate
headquarters, and to the Optionee at the address above, or to such other address
as shall be furnished in writing by either party to the other party, and shall
be deemed to have been given as of the date so delivered or deposited in the
United States mail, as the case may be.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this agreement.

 

BREEZE-EASTERN CORPORATION

(“COMPANY”)

 

/s/ Brad Pedersen

Name:   Brad Pedersen Title:   President and Chief Executive Officer  

/s/ Serge Dupuis

  Optionee

Grant Number:                                                  